Gray, C. J.
It is unnecessary to consider the sufficiency of die evidence of Edward A. Raymond’s title in the pier wharf, because the deed from his heirs to the petitioner in 1869 did not convey any title therein.
This deed clearly describes the lot conveyed by metes and bounds, one of which is “ northwest by the commissioners’ line; ” and that line, as defined by the St. of 1840, c. 35, § 3, corresponded at this place with the southerly or southeasterly side of the pier wharf, the title to which is in controversy, and with the northerly or northwesterly side of the solid wharf, which is admitted to be included in the deed. The deed conveys no wharf or building, except “ the wharf and buildings thereon,” that is, on the lot described by metes and bounds. The statement that “ a part of the granted premises is held by the authority of and mder the provisions of a resolve of the Legislature, approved February 25, 1845,” evidently means the special act of 1845, c. 69, which authorized Raymond to extend his wharf from low water mark to, and not beyond, the commissioners’ line. The reference to the records of deeds to Raymond is for the sources of Raymond’s title, and not by way of description of the premises granted by his heirs to the petitioner. The whole description in the deed is utterly inconsistent with an intention to *400convey the pier wharf, which is outside of the bounds given and is in effect itself one of the bounds which the deed calls for. Doane v. Broad Street Association, 6 Mass. 332. Storer v. Freeman, 6 Mass. 435. Ammidown v. Granite Bank, 8 Allen, 285.
The evidence, offered at the trial, of the previous occupation by the petitioner as tenant of Raymond, and of the acts and understanding of the parties, cannot control the clear and unambiguous terms of the deed, or establish a title in the petitioner by adverse possession. Saltonstall v. Long Wharf, 7 Cush. 195. Bond v. Fay, 12 Allen, 86. Zeller v. Eckert, 4 How. 289, 296.
The rights of all parties to recover damages for lands taken by the commissioners to widen the bridge were fixed at the time of the taking. St. 1873, c. 199. Gen. Sts. c. 43, §§ 14-16. The subsequent release from the heirs of Raymond to the petitioner did not therefore enlarge his right.
If the motion to amend the petition by joining Raymond’s heirs as petitioners coidd have been granted at the stage at which it was made, it was at least within the discretion of the presiding judge to refuse it, and his refusal cannot be revised by this court. Gwynn v. Globe Locomotive Works, 5 Allen, 317. Murphy v. Boston, Clinton & Fitchburg Railroad, 110 Mass. 465. Rulings affirmed; case referred to an assessor.